t c memo united_states tax_court michael h boulware petitioner v commissioner of internal revenue respondent docket no 23525-12l filed date jonathan h steiner for petitioner d anthony abernathy and peter r hochman for respondent memorandum opinion laro judge this case is before the court for review of a notice_of_determination sustaining the issuance of a notice_of_intent_to_levy to collect petitioner’s unpaid federal_income_tax for and years at issue we review respondent’s determination pursuant to sec_6330 the parties submitted this case to the court fully stipulated for decision without trial under rule the issues before us are whether respondent abused his discretion in denying petitioner’s request for an installment_agreement relating to the years at issue we hold he did not and whether respondent abused his discretion in denying petitioner’s request for a face-to-face hearing we hold he did not petitioner was a resident of hawaii when he petitioned this court deficiency case and appeal background petitioner is the president and shareholder of hawaiian isle enterprises inc and hie holdings inc petitioner’s income_tax liabilities for the years at issue are based upon an opinion rendered by this court on date in hie holdings inc v commissioner tcmemo_2009_130 deficiency case affirmed by the court_of_appeals for the ninth circuit on date fed all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure appx 9th cir on date petitioner filed a petition for a rehearing and a rehearing en_banc by the court_of_appeals for the ninth circuit which the court denied on date on date petitioner petitioned the supreme court of the united_states for a writ of certiorari which the supreme court denied on date hie holdings inc v commissioner u s ___ 134_sct_712 following this court’s entry of decision in the deficiency case on date petitioner moved to waive the sec_7485 bond requirement to stay assessment and collection pending appeal or to set the bond at the lowest amount possible in an order dated date we declined to waive the bond requirement stating as mentioned above the posting of a bond is not a requirement to an appeal of our decisions instead the posting of the bond serves to guarantee that the commissioner will be able to collect the deficiencies determined by this court plus interest and to preclude the commissioner otherwise from assessing and collecting those amounts before the appellate review is complete absent petitioners’ posting of a bond fixed at our customary amount we consider it to be inappropriate in the setting at hand to preclude the commissioner if he desires from assessing and collecting those deficiencies plus interest during the pendency of petitioners’ appeal such an appeal which would first go to the court_of_appeals for the ninth circuit and then most likely to the u s supreme court could easily last more petitioner’s deficiencies for the years at issue are dollar_figure for dollar_figure for dollar_figure for and dollar_figure for than years to the extent that the government during the pendency of the appeal lacked a lien as to the full amount of the deficiencies that we determined plus interest the government will stand simply as an unsecured creditor that remains vulnerable to petitioners’ dissipation of their assets we understand that the posting of the bond entails privation and perhaps some suffering and we have empathy for petitioners’ situation yet the purpose of the bond is to protect the government when and if it is necessary to collect the deficiencies and interest due by virtue of our decisions in this regard we take note of the fact that michael boulware hid millions of dollars of assets from the government and from others in the context of these cases and that he participated in other deceptive behavior some of which led to his criminal conviction given michael boulware’s conduct the need to protect the government with a full bond is self-evident in the same order we set the amount of the bond in accordance with our customary practice for appeal bonds quoting 50_tc_28 as follows the customary practice of the tax_court is to fix an appeal_bond equal to the amount of the deficiency for which review is sought plus any additions to the tax and interest running from the time of the filing of the return until the time when the appellate review of the decision is expected to be completed--ordinarily ½ years after the last date on which a petition for review could be filed but of course the amount of the bond cannot exceed twice the deficiency on date petitioner appealed the deficiency case to the court_of_appeals for the ninth circuit but did not post a bond pending appeal on appeal petitioner moved the court_of_appeals for the ninth circuit for a stay of collection pending appeal which the court denied on date irs collection action on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing him that a notice_of_federal_tax_lien nftl would be recorded with respect to his income_tax liabilities for the years at issue the letter further informed petitioner of his right to a collection_due_process cdp hearing and that he had until date to request such a hearing on date respondent recorded an nftl with respect to petitioner’s income_tax liabilities for the years at issue on or about date petitioner submitted a form_2848 power_of_attorney and declaration of representative designating jonathan h steiner alan e kobayashi and jon m yasuda as his representatives for taxable years through on date respondent sent petitioner a letter final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s income_tax liabilities for the years at issue the letter further informed at that time petitioner’s unpaid balances for the years at issue were dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner of his right to request a cdp hearing under sec_6330 within days of the letter’s date on date petitioner submitted a form request for a collection_due_process or equivalent_hearing with respect to his tax_liabilities for the years at issue on the form petitioner selected two checkboxes marked filed notice_of_federal_tax_lien and proposed levy or actual levy as the basis for his hearing request in an attachment to the form petitioner stated his belief that a lien withdrawal was warranted because in addition to the years mhb michael h boulware has received tax assessments for the years and is currently working with gary lipetzky honolulu irs appeals to resolve unagreed issues mhb has also appealed the decision of the tax_court that resulted in taxes due for the years mhb contends that the filing of those liens were premature and should have occurred after the appeals process has run its course it is our belief that the amount of taxes that the irs has assessed may not be correct finally petitioner requested on his form a face-to-face meeting on or about date petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals in which he disclosed his monthly income and expenses as well as his personal assets in this form 433-a petitioner disclosed monthly wage income of dollar_figure monthly rental income of dollar_figure and monthly living_expenses of dollar_figure on date revenue_officer colin p kelly ro kelly prepared a monthly income and expense analysis for petitioner on the basis of petitioner’ sec_2010 tax_return which disclosed monthly rental income of dollar_figure ro kelly increased petitioner’s monthly rental income to dollar_figure for a total monthly income of dollar_figure in addition ro kelly determined that only dollar_figure of petitioner’s claimed monthly living_expenses constituted allowable expenses accordingly ro kelly determined petitioner’s monthly ability to pay to be dollar_figure with regard to petitioner’s equity in assets ro kelly noted that petitioner had a sec_401 plan account with dollar_figure of equity and life_insurance policies with policy numbers ending in and with cash_value of dollar_figure on or around date petitioner’s case was transferred to respondent’s seattle appeals_office on or around date petitioner’s case was again transferred to respondent’s portland appeals_office in a letter dated date respondent informed petitioner that his case had been received for consideration by the portland appeals_office on date settlement officer kimberly a martin so martin sent petitioner a letter informing him that a telephone conference had been scheduled for date and that this conference would be his primary opportunity to discuss his reasons for disagreement with the collection action or to discuss collection alternatives this letter further informed petitioner that his cdp hearing request regarding the proposed levy action was timely but his cdp hearing request regarding the nftl was not nonetheless so martin informed petitioner that she would offer him an equivalent_hearing with respect to the nftl but he could not challenge her equivalent_hearing determination in her letter so martin further informed petitioner you are not able to dispute the liability because the tax_liability that is the subject of this hearing is based on a judicial decision and although you have appealed this decision to the ninth circuit_court of appeals the service is not required to withhold collection absence sic the posting of a bond which was not done in addition the ninth circuit ruled in case number in order dated that your motion to stay collection was denied your request to have the collection_due_process_hearing postponed pending the outcome of your appeal cannot be granted with regard to the possibility of a collection alternative so martin informed petitioner appeals cannot approve an installment_agreement or accept an offer- in-compromise unless all required estimated_tax payments for the current year’s income_tax_liability have been made if you wish to pursue one of these alternatives during the cdp hearing process you must arrange for the payment of any required estimated_tax payments delinquent estimated_tax payments can be included in an installment_agreement however the estimated_tax payments must be paid in full before an offer-in-compromise can be accepted our records indicate that you have not made estimated_tax payments for the following period s finally so martin gave petitioner a list of financial documents that he had to provide before she could consider any collection alternative on date petitioner sent so martin a letter asking for a face-to- face hearing on date so martin replied to petitioner stating you r request for a face to face conference can be discussed once you have provided the information in my letter and we have held the telephone conference there is currently not a settlement officer located in hawaii to hold a face to face conference on the same day petitioner responded to so martin requesting a continuance of the date conference call petitioner requested that the conference call be rescheduled for after date since mr kobayashi his primary certified_public_accountant would be busy until after the tax_return filing deadline petitioner further explained that his controller was still in the process of gathering the information so martin had requested and that his opening brief on appeal before the court_of_appeals for the ninth circuit had only recently been submitted on date so martin informed petitioner that she had rescheduled the conference call to date and that she had extended the due_date for the requested financial documents to date with regard to petitioner’s face-to-face hearing request she stated as for the face to face hearing request we can discuss that during our telephone conference if after the telephone conference s you still are requesting a face to face hearing we can discuss various possibilities the travel budget and if we have other cases requiring face to face meetings in hawaii during that time are factors we consider sometimes in these situations we can arrange to have you meet with a local appeals officer and i could participate on the telephone we can explore various options if needed on date petitioner sent so martin the requested financial documents including an updated form 433-a in this form 433-a petitioner disclosed monthly wage income of dollar_figure monthly rental income of dollar_figure and monthly living_expenses of dollar_figure petitioner further disclosed that his sec_401 plan account had a current value of dollar_figure and his life_insurance policies with policy numbers ending in and had cash_value of dollar_figure finally petitioner’s financial documents included a life_insurance_policy with policy number ending in which was assigned to and had the beneficiary designated as first interstate bank on the basis of various rental agreements so martin determined that petitioner owned a 60-year leasehold interest in mokumoa st honolulu hawaii for dollar_figure a month which he in turn subleased to hie holdings inc for dollar_figure a month however because petitioner paid real_estate and general excise_taxes for the rental property so martin increased petitioner’s monthly rental income to only dollar_figure as disclosed in hi sec_2010 return accordingly so martin determined petitioner’s total monthly income to be dollar_figure using local and national standards so martin further determined petitioner’s allowable monthly expenses to be dollar_figure so martin thus concluded that petitioner had the ability to pay dollar_figure a month in an installment_agreement on date petitioner again requested a continuance of the telephone conference petitioner explained that on date he had received an order from the court_of_appeals for the ninth circuit directing him to submit certain briefing by date petitioner requested that the conference call be rescheduled to april or on date so martin replied to petitioner agreeing to reschedule the conference to date on date so martin conducted the telephone conference during the conference petitioner stated that he might still request a face-to-face hearing in response so martin explained that they would discuss petitioner’s financial information first and then decide whether a face-to-face hearing was still necessary or desirable with regard to an installment_agreement so martin stated that it could cover only the years at issue--it could not cover tax years and because they were the subject of a pending tax_court case nor could it cover tax years through because the returns for those years were still under audit so martin further informed petitioner that he had to be in full compliance with his current tax obligations to qualify for a collection alternative therefore so martin advised petitioner that he needed to make hi sec_2011 estimated_tax payments before she would consider an installment_agreement so martin also advised petitioner that he had to liquidate his equity in certain assets before she would consider an installment_agreement these assets included petitioner’s sec_401 plan account worth approximately dollar_figure from which he could make withdrawals penalty free and his life_insurance policies worth approximately dollar_figure finally so martin informed petitioner that she had determined his ability to pay to be approximately dollar_figure per month on date petitioner sent so martin a letter proposing a dollar_figure- per-month installment_agreement which would cover tax years and in addition to the years at issue with regard to the liquidation of assets petitioner stated as you are aware the tax_liability in this matter remains subject_to dispute and the tax_court deficiency determination is currently on appeal before the ninth circuit mr boulware does not want to liquidate the 401k and life_insurance_policy incurring taxes and creating other hardships unless and until said liability becomes final mr boulware would therefore propose that a collateral_agreement be entered into with the irs under which mr boulware agrees to voluntarily liquidate and pay to the irs these assets within days of the exhaustion of all appeal rights on the tax_court decision the letter further advised so martin as follows in addition the companies plan to take steps to decrease mr boulware’s officer loan account balance as you are aware the companies are currently paying boulware rent on the property located pincite mokumoa street going forward the company plans to instead credit payment of such rent against mr boulware’s officer loan account this will decrease boulware’s monthly income to just his wages of dollar_figure per month but will free up additional funds for the companies which will be available for payment of the companies tax_liabilities please note that mr boulware is currently involved in negotiation and possible litigation of alleged tax deficiencies from other years and that he will continue to incur attorneys’ and professional fees and costs related to those proceedings which expenses are not reflected on mr boulware’s form 433-a he may also face significant state taxes on date so martin responded regarding petitioner’s proposed installment_agreement with regard to the scope of the installment_agreement so martin advised petitioner as follows y our request to include tax periods that are not assessed into an installment_agreement cannot be granted you have petitioned the tax_court on the statutory_notice_of_deficiency for the and tax years and the and tax years are still in the examination stage of the audit process with regard to proposed monthly payment amount so martin stated your payment proposal of dollar_figure month cannot be accepted t he proposed dollar amount does not reflect petitioner’s ability to pay the taxpayer is allowed ordinary expenses for his health and welfare the professional fees and costs not reflected in the form 433a do not qualify as necessary living_expenses with respect to the liquidation of assets so martin responded in your most recent letter you state that the taxpayer does not want to liquidate his assets as you still have litigation pending before the ninth circuit and proposes waiting until all of his appeal rights have been exhausted as previously stated in my initial conference letter the subject tax_liabilities are based on a judicial decision and although you have appealed the decision to the ninth circuit_court of appeals the service is not required to withhold collection absence sic the posting of a bond which was not done in addition the ninth circuit ruled on that your motion to stay collection was denied your request to enter into a collateral_agreement and wait to liquidate the taxpayer’s assets cannot be granted with respect to petitioner’s tax compliance so martin stated during our telephone conference you were advised that the taxpayer must be in full compliance to be eligible for an installment_agreement our records indicate that the taxpayer has not made any estimated_tax payments for finally with respect to petitioner’s plans to pay down his corporate loan account with his rental income so martin responded the taxpayer’s plans to begin paying down his officer’s loan account at this juncture when the loans have been accruing since with no repayments supports the conclusion that the taxpayer is not making a serious attempt to pay his delinquent taxes so martin concluded her letter as follows unless the taxpayer is willing to liquidate hi sec_401k plan and life_insurance be in compliance and agree to an installment_plan that reflects his ability to pay your proposed collection alterative of an installment_agreement cannot be granted and the proposed levy and lien filing will be sustained please respond to me by date otherwise i will issue a determination_letter with my findings emphasis added on date petitioner sent so martin a letter requesting an extension of time until date to respond to her letter dated date and to make estimated_tax payments for in that same letter petitioner requested a face-to-face hearing before the issuance of a notice_of_determination on date so martin discussed the case with her appeals team manager who agreed that petitioner was not entitled to additional time to respond for the following reasons petitioner was not in full compliance petitioner was unwilling to liquidate his assets and petitioner was unwilling to enter into an installment_agreement that reflected his ability to pay on date so martin advised petitioner via telephone that she could not recommend accepting his proposed installment_agreement because he was not in full compliance he was unwilling to liquidate his assets and he proposed to pay his unsecured corporate loan ahead of the irs’ secured debt so martin further advised petitioner that a face-to-face meeting would serve no purpose since he did not qualify for an installment_agreement finally so martin informed petitioner of her decision to sustain the lien and levy filings on date so martin issued a notice_of_determination which sustained the issuance of the notice_of_intent_to_levy and concluded that petitioner did not qualify for an installment_agreement in the notice_of_determination so martin verified that she had no prior involvement with petitioner’s case verified that all legal and procedural requirements had been met and balanced the need for efficient collection with petitioner’s legitimate concerns that the collection action be no more intrusive than necessary discussion sec_6301 empowers the commissioner to collect the taxes imposed by the internal revenue laws to further that objective congress has provided that the commissioner may effect the collection_of_taxes by among other methods liens and levies sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises at the time assessment is made and continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 sec_6331 authorizes the commissioner to levy upon all property or property rights of any taxpayer liable for any_tax who neglects or refuses to pay that liability within days after notice_and_demand for payment when the commissioner pursues collection by lien or levy he must notify the affected taxpayer in writing of his or her right to a hearing with an impartial appeals officer see sec_6320 and b relating to liens a and b relating to levies where a hearing is requested whether in response to an nftl filing or a proposed levy the presiding appeals officer must satisfy the standards set forth in sec_6330 see sec_6320 sec_6330 as a preliminary matter we note that although the petition in this case is entitled petition for redetermination of lien or levy action under code sec_6320 and or d our jurisdiction is limited to the review of the levy action pursuant to sec_6330 petitioner failed to timely request a cdp hearing regarding the nftl and was granted an equivalent_hearing as provided for by sec_301_6320-1 proced admin regs in 116_tc_255 we held that where a taxpayer’s request for a cdp hearing is untimely the commissioner’s decision to conduct an equivalent_hearing does not waive the time restrictions for requesting such a hearing and the court lacks jurisdiction to review the commissioner’s determination see also 116_tc_263 accordingly we review only respondent’s determination to sustain the notice_of_intent_to_levy as part of the cdp hearing appeals must take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer concerning the collection action and whether the proposed collection action balances the need for the efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 relevant issues may include appropriate spousal defenses challenges to the appropriateness of the collection actions and potential collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 a taxpayer is precluded from challenging the existence or amount of the underlying tax_liability unless the individual did not receive a notice_of_deficiency for the tax_liability or was not otherwise provided with an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 114_tc_176 petitioner has had the opportunity to dispute his income_tax liabilities for the years at issue in the deficiency case and is therefore precluded from challenging the existence or the amounts of his underlying liabilities in this case where the validity of the underlying tax_liability is not at issue we review appeals’ determinations for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite abuse_of_discretion exists where the appeals officer’s determinations are arbitrary capricious or without sound basis in fact or law 129_tc_107 the court_of_appeals for the ninth circuit has held that judicial review of nonliability issues under sec_6330 is limited to the administrative record ie the administrative record rule see 568_f3d_710 9th cir aff’g tcmemo_2006_166 recently the court_of_appeals for the district of columbia circuit held in 740_f3d_668 d c cir aff’g tcmemo_2012_27 that under sec_7482 the court_of_appeals for the district of columbia circuit is the proper appellate venue in collection cases under sec_6320 and sec_6330 where the underlying liability is not at issue however the court in byers further stated we have no occasion to decide in this case whether a taxpayer who is seeking review of a cdp decision on a collection method may file in a court_of_appeals other than the d c circuit if the parties have not stipulated to venue in another circuit id pincite in the light of byers we are mindful of the uncertainty of appellate venue and the controlling law in this case we further note however that we have not found a case wherein the court_of_appeals for the district of columbia circuit has either adopted or rejected the administrative record rule in a collection case under sec_6320 or sec_6330 i irs rejection of the installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in installment payments if he deems that the ‘agreement will facilitate full or partial collection of such liability ’ 140_tc_173 quoting sec_6159 the decision to accept or reject installment agreements lies within the discretion of the commissioner id citing sec_301_6159-1 and c i proced admin regs if an appeals or settlement officer follows all statutory and administrative guidelines and provides a reasoned and balanced decision the court will not reweigh the equities lipson v commissioner tcmemo_2012_252 at petitioner argues that so martin abused her discretion when she rejected his proposed installment_agreement so martin rejected petitioner’s proposed installment_agreement for three reasons petitioner was not in full compliance with the tax laws petitioner refused to liquidate his assets to effect a partial payment and petitioner’s proposed monthly payment did not reflect his ability to pay we address each of these reasons in turn a full compliance with tax laws petitioner argues that so martin abused her discretion and erred as a matter of law by requiring him to be current with his estimated_tax payments before she would accept his proposed installment_agreement we disagree we have consistently held that an appeals officer does not abuse his discretion in denying a taxpayer’s request for an installment_agreement when the taxpayer is not in compliance with his current tax obligations as of the date of the cdp hearing see eg starkman v commissioner tcmemo_2012_236 sustaining rejection where taxpayer failed to timely file his tax_return or make estimated_tax payments pavlica v commissioner tcmemo_2007_163 sustaining rejection where the taxpayer had a history of tax noncompliance and failed to timely file his tax_return see also 329_fedappx_88 9th cir holding that the appeals officer did not abuse his discretion in rejecting the taxpayer’s proposed installment_agreement where the taxpayer was not current on its employment_taxes petitioner’s argument is nearly identical to the taxpayer’s argument in lipson in lipson v commissioner at the taxpayer argued that while the internal_revenue_manual irm pt f date states that current returns for taxes must be filed and current deposits paid to qualify for an agreement irm pt date goes on to state that i f it appears a taxpayer will have a balance due at the end of the current_year the accrued liability may be included in an agreement the taxpayer in lipson v commissioner at argued that the settlement officer erred as a matter of law in determining that his lack of current compliance barred him from qualifying for an installment_agreement the court accepted the taxpayer’s argument that the settlement officer had discretion to approve the proposed installment_agreement id in addition the court found that the settlement officer did rely in part on the taxpayer’s failure to pay current taxes in rejecting his proposed installment_agreement id at however the court held that this reliance did not constitute an abuse_of_discretion because the settlement officer was not required to accept the proposed installment_agreement id similarly we conclude that although so martin could accept an installment_agreement that included petitioner’s current estimated_tax liabilities she acted within her discretion in declining to do so moreover contrary to petitioner’s these standards have not materially changed in the version of the internal_revenue_manual irm that applies to this case irm pt f date states that current returns for taxes must be filed and current deposits paid before an installment_agreement can be approved and irm pt date states that i f it appears a taxpayer will have a balance due at the end of the current_year the accrued liability may be included in an agreement assertions we find that so martin knew that she had that discretion in her letter dated date so martin correctly informed petitioner delinquent estimated_tax payments can be included in an installment_agreement petitioner’s reliance on 508_fsupp2d_734 d minn is misplaced in lofgren the appeals officer erroneously determined that first quarter employment_taxes were new tax debts incurred while a proposal was pending when in fact the taxpayer had submitted its payment plan during the second quarter of and had paid its second quarter employment_taxes id pincite moreover in lofgren the appeals officer summarily denied the taxpayer’s requested payment plan solely upon the basis of his mistaken belief that accepting the plan was impossible under the code and the regulations because of the debt incurred for the first quarter of lofgren is therefore distinguishable because petitioner had not paid hi sec_2012 estimated_taxes as of date the date of the cdp hearing and because so martin gave actual and fair consideration to petitioner’s proposed installment_agreement rejecting it for a number of reasons b liquidation of assets so martin further rejected petitioner’s proposed installment_agreement because he refused to liquidate his retirement account and his life_insurance policies irm pt date states in relevant part taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets unless factors such as advanced age ill-health or other special circumstances are determined to prevent the liquidation of the assets we have routinely held that an appeals officer does not abuse his discretion when he rejects an installment_agreement because a taxpayer refuses to liquidate assets to satisfy his tax_liabilities in bibby v commissioner tcmemo_2013_ we held that an appeals officer did not abuse his discretion in rejecting an installment_agreement where the appeals officer made clear that an installment_agreement depended upon the liquidation of three real properties and the taxpayer would not agree to that condition_precedent in o’donnell v commissioner tcmemo_2013_247 we held that an appeals officer did not abuse his discretion in rejecting an installment_agreement where the taxpayer failed to fully disclose his liquid_assets and did not offer to pay his liabilities with those assets see also lipson v commissioner at holding that the settlement officer acted within her discretion in rejecting an installment_agreement where the taxpayer owned investments totaling dollar_figure and noting that taxpayers do not generally qualify for an installment_agreement if balance due accounts can be fully or partially satisfied by liquidating assets in mccarthy v commissioner tcmemo_2013_214 at the appeals officer required the taxpayer to borrow against or liquidate his significant equity in various assets before she would consider his proposed installment_agreement although the taxpayer did make attempts to borrow against his assets and had one loan request approved the appeals officer ultimately rejected his proposed installment_agreement when he failed to borrow against or liquidate his assets on review we held that the appeals officer was not required to set a specific date by which the taxpayer must liquidate his assets and that she acted within her discretion in rejecting his proposed installment_agreement id petitioner argues that so martin abused her discretion because the pendency of an appeal of a decision imposing liability constitutes special circumstances warranting an exception to the general_rule that assets must be liquidated to qualify for an installment_agreement we disagree sec_6213 bars the commissioner from assessing a tax_liability until our decision becomes final and sec_7481 makes our decisions final when opportunities for appeal have been exhausted sec_7485 however supersedes sec_6213 by providing that assessment or collection shall not be stayed during an appeal unless a taxpayer files a bond with the tax_court on or before the time his notice of appeal is filed see 124_tc_189 n kovacevich v commissioner tcmemo_2009_160 n see also dawn v richmond 861_f2d_268 9th cir unpublished table decision holding that the commissioner’s assessment of a deficiency and his collection activities during the pendency of an appeal did not violate any of the taxpayers’ statutory or constitutional rights where the taxpayers did not post a bond to accept petitioner’s argument that a pending appeal is a special circumstance necessitating departure from respondent’s general collection policies would require us to blindly ignore the sec_7485 bond requirement this we can not do moreover the court_of_appeals for the ninth circuit denied petitioner’s motion to stay collection pending appeal therefore respondent was free to pursue collection action against petitioner in accordance with his established policies petitioner argues for the first time on brief that special circumstances existed because of the unique nature of the assets that so martin asked him to liquidate according to petitioner his sec_401 plan account and life petitioner cites sec_6863 providing that seized property may not be sold if a civil_action is commenced in accordance with sec_7429 however sec_6863 is inapposite because this action was commenced under sec_6330 not sec_7429 which pertains to judicial review of jeopardy levies and jeopardy assessments insurance policies could not be replaced once liquidated and thus requiring their liquidation when the potential for reversal still existed was unnecessarily punitive with regard to his retirement account petitioner further argues that so martin should have applied the standards set forth in irm pt date governing levy on retirement accounts by analogy to determine whether to require the liquidation of his sec_401 plan account as part of an installment_agreement on the basis of the administrative record we find that petitioner did not argue below that the special nature of a retirement account or a life_insurance_policy constituted special circumstances under irm pt we likewise find that petitioner did not argue below that the irs’ standards governing levy on petitioner has not cited any case for the proposition that the nature of a retirement account or life_insurance_policy constitutes special circumstances but see mcclanahan v commissioner tcmemo_2008_161 holding that the settlement officer did not abuse his discretion in rejecting the taxpayer’s proposed installment_agreement when the taxpayer refused to make an initial payment corresponding to the realizable equity in his whole_life_insurance policies pursuant to irm pt date the irs is required to consider the following factors in determining whether to levy on a taxpayer’s retirement account whether nonretirement assets exist that are available for collection whether the taxpayer has engaged in flagrant conduct and whether the taxpayer relies on the retirement account or will in the near future for necessary living_expenses examples of flagrant conduct include inter alia contributing to a retirement account while unpaid taxes were accruing being convicted of tax_evasion or assessed with a fraud_penalty and accruing tax_liability on illegal income the existence of flagrant conduct is determined on a case-by-case basis retirement accounts should be extended by analogy to the consideration of his proposed installment_agreement we may not consider issues or arguments that a taxpayer does not raise as part of his cdp hearing giamelli v commissioner t c pincite the statute sec_6330 contemplates consideration of issues ‘raised’ by the taxpayer at the hearing thus if an issue is never raised at the hearing it cannot be a part of the appeals officer’s determination sec_301_6330-1 q a-f3 proced admin regs in seeking tax_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer’s cdp hearing consequently we may not consider these arguments finally petitioner argues that so martin abused her discretion by requiring him to liquidate his life_insurance policies when respondent would almost certainly not receive any proceeds from that liquidation because they were encumbered by first interstate bank as collateral at all relevant times petitioner’s argument is at best confused and at worst disingenuous so martin asked petitioner to liquidate the life_insurance policies disclosed in his form 433-a with cash_value of dollar_figure and policy numbers ending in and the life_insurance_policy assigned to first interstate bank had a policy number ending in thus so martin correctly concluded that there was no evidence supporting petitioner’s contention that his life_insurance policies ending in and were encumbered by first interstate bank c reflection of ability to pay finally so martin rejected petitioner’s proposed installment_plan of dollar_figure a month because it did not reflect his ability to pay which she determined to be approximately dollar_figure a month irm pt date provides installment agreements must reflect taxpayers’ ability to pay on a monthly basis throughout the duration of agreements a taxpayer’s ability to pay is determined by comparing his monthly income to allowable expenses friedman v commissioner tcmemo_2013_44 at therefore a settlement officer may accept at a minimum a monthly payment equal to the excess of a taxpayer’s monthly income over the taxpayer’s allowable expenses id in reviewing for abuse_of_discretion the court does not recalculate a taxpayer’s ability to pay nor substitute its judgment for that of the settlement officer o’donnell v commissioner at we note that pursuant to an independent calculation of petitioner’s monthly payment potential ro kelly determined that petitioner could pay dollar_figure a month towards his outstanding tax_liabilities so martin determined petitioner’s monthly income on the basis of his financial disclosures and determined his allowable expenses according to local and national standards we have held that a settlement officer does not abuse his discretion by adhering to local and national standards even if adherence to those standards would force taxpayers to change their lifestyle friedman v commissioner at cf aldridge v commissioner tcmemo_2009_276 sustaining the commissioner’s use of the irs’ published national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and holding that taxpayers have the burden of providing information to appeals to justify a departure from the local standards petitioner argues that so martin abused her discretion by not negotiating the amount of the monthly payment petitioner continues boulware never had to make the difficult determination of what he could afford to pay on a monthly basis and he asserts that the liquidation requirement obviated boulware’s need to determine what he was able to pay in an installment_agreement we disagree during the cdp hearing on date so martin informed petitioner that according to her calculations he had the ability to pay approximately dollar_figure per month yet after this hearing petitioner offered to pay a mere dollar_figure a month and informed so martin that he intended to pay dollar_figure a month towards his officer loan account on the basis of petitioner’s offer so martin understandably questioned the sincerity of his interest in paying his outstanding tax_liabilities moreover so martin was not required to haggle with petitioner over the monthly payment amount in conclusion we hold that so martin reasonably determined that the proposed monthly payment did not reflect petitioner’s ability to pay ii face-to-face meeting petitioner argues that he did not receive a proper cdp hearing because so martin denied him a face-to-face hearing sec_301_6330-1 q a d6-d8 proced admin regs states cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof except as provided below a taxpayer who presents in the cdp hearing request relevant non-frivolous reasons for disagreement with the proposed levy will ordinarily be offered an opportunity for a face-to-face conference at the appeals_office closest to taxpayer’s residence a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances appeals in its discretion however may grant a face-to-face conference if appeals determines that a face-to-face conference is appropriate to explain to the taxpayer the requirements for becoming eligible for a collection alternative for purposes of determining whether a face-to-face conference will be granted the determination of a taxpayer’s eligibility for a collection alternative is made without regard to the taxpayer’s ability to pay the unpaid tax petitioner requested a face-to-face cdp conference to discuss a collection alternative--ie his proposed installment_agreement at the time petitioner made his request he was not eligible for an installment_agreement because he was not in compliance with the tax laws and he refused to liquidate his assetsdollar_figure moreover we have consistently held that a taxpayer is not automatically entitled to a face-to-face cdp hearing see eg 115_tc_329 holding that a combination of telephone calls and letters constituted a petitioner alleges that so martin refused to grant him a face-to-face hearing because he was a resident of hawaii petitioner’s assertion is belied by the record so martin repeatedly stated that she would grant petitioner a face-to- face hearing if it became necessary although so martin was in oregon she told petitioner about various options for holding a face-to-face meeting--eg she could travel to hawaii to conduct the hearing or she could participate remotely via teleconference while an appeals officer in hawaii conduced the hearing on the basis of the administrative record we find that so martin denied petitioner’s request for a face-to-face hearing not because he resided in hawaii but because he was not eligible for a collection alternative proper cdp hearing radeke v commissioner tcmemo_2012_319 at an informal telephone conference which gives the taxpayer the opportunity to discuss the merits of her case settlement alternatives and other issues related to the proposed levy is a proper cdp hearing rivas v commissioner tcmemo_2012_20 holding that an appeals officer does not abuse his discretion in denying a taxpayer’s request for a face-to-face hearing where the taxpayer failed to identify the relevant issues he wanted to discuss busche v commissioner tcmemo_2011_285 102_tcm_566 a taxpayer does not have an absolute right to a face-to-face hearing therefore we conclude that so martin acted within her discretion in denying petitioner’s face-to-face hearing request finally petitioner alleged in his petition a number of errors that he has failed to argue on brief accordingly we consider these issues to be conceded see 121_tc_308 holding that arguments not addressed in brief may be considered abandoned 119_tc_1 n any arguments not discussed in this opinion are irrelevant moot or lacking in merit to reflect the foregoing decision will be entered for respondent
